             Case 1:18-cv-02746-RC Document 10 Filed 03/11/19 Page 1 of 4




                                   IN THE L]NITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA.                              )
                                                       )
                                  Plaintiff.           )
                                                       )
                                                       )         I :1   8-CV-002746
                                                       )
U.S. v. $599,930.00 of funds et al                     )
                                                       )
                                Defendant.             )



                                        DECLARATION OF PUBLICATION

          Notice of Civil Forfeiture was posted on an official govemment internet site

(wr.r r.\ . lorle iture.   eol ) lor at least 30 consecutive days. beginn ing on December     3 I . 20 I 8.


as required by Rule           C(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, as evidenced by Attachment                 l.

         I declare under penalty of perjury that the foregoing          is true and   correct. Executed on

March 07,2019 at Washington, DC.


                                                                  /2;h.-*
                                                   Brian Rickers
                                                   Paralegal Specialist
       Case 1:18-cv-02746-RC Document 10 Filed 03/11/19 Page 2 of 4


Attachment   1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
      COURT CASE NUMBER: 1:18-CV-002746; NOTICE OF FORFEITURE ACTION

       Pursuant to 18 U.S.C. $ 981 , the United States filed a verified Complaint for Forfeiture
against the following property:


       $226,260.00 in funds from China Merchants Bank account OSA755919031132501
       in the name of Apex Choice Ltd held at JPMorgan Chase Bank Acct#
       OSA755919031 132501 (18-FBl-000970) which was seized from Apex Choice Ltd
       on December 15, 2017 at JPMorgan Chase Bank, 7610 W. Washington St, located
       in lndianapolis, lN

      $270,000.00 in funds from China Merchants Bank account OSA7559'19031 132501
      in the name of Apex Choice Ltd held at JPMorgan Chase Bank Acct#
      OSA75591 9031 132501 (18-FBl-000971 ) which was seized from Apex Choice Ltd
      on December 15,2017 at JPMorgan Chase Bank, 7610 W. Washington St, located
      in lndianapolis, lN

      $95,220.00 in funds from China Merchants Bank account OSA7559'1903'l 132501 in
      the name of Apex Choice Ltd held at JPMorgan Chase Bank Acct#
      OSA755919031132501 (18-FBl-001024) which was seized from Apex Choice Ltd
      on December 15,2017 at JPMorgan Chase Bank, 7610 W. Washington St, located
      in lndianapolis, lN

      $153,650.00 in funds from China Merchants Bank account OSA7559'19031 132501
      in the name of Apex Choice Ltd held at JPMorgan Chase Bank Acct#
      OSA755919031 132501 (18-FBl-001025) which was seized from Apex Choice Ltd
      on December 15,2017 at JPMorgan Chase Bank, 7610 W. Washington St, located
      in lndianapolis, lN

      $100,000.00 in funds from China Merchants Bank account OSA755919031 132501
      in the name of Apex Choice Ltd held at JPMorgan Chase Bank Acct#
      OSA7559'19031 1 32501 (18-FBl-001026) which was seized from Apex Choice Ltd
      on December 15,2017 at JPMorgan Chase Bank, 76"10 W. Washington St, located
      in lndianapolis, lN

      Payments on $599,930.00 settlement agreement Acct# 0103938699
      (18-FBl-002184), including the following items: 1 $149,982.50 payment on
      settlement asset, Ser No: 573138; 1 $149,982.50 payment on settlement asset, Ser
      No: 573139; 1 $149,982.50 payment on settlement asset, Ser No: 573'140 which
      was seized on November 14, 2017 in Singapore.

      $1,487,034.00 in funds from China Merchants Bank account
      OSA577904'140632406 in the name of Yuanye Wood Co Ltd hetd at Wells Fargo
      Bank Acct# OSA577904140632406 (19-FBl-000648)
         Case 1:18-cv-02746-RC Document 10 Filed 03/11/19 Page 3 of 4



       $235,689.00 in funds from Shanghai Pudong Development Bank account
       288801212'17438 in the name of Yuanye Wood Co Ltd held at JPMorgan Chase
       Bank Acct# 28880121217 438 (19-FBl-000649) which was seized from Apex Choice
       Ltd on December 01 , 2018 at JPMorgan Chase Bank, 7610 W. Washington St,
       located in lndianapolis, lN

Any person claiming a legal interest in the Defendant Property must file a verified Claim
with the court within 60 days from the first day of publication (December 31 , 2018) of this
Notice on this official government internet web site and an Answer to the complaint or
motion under Rule 12 of the Federal Rulesof Civil Procedure within 21 days thereafler.
18 U.S.C. S 983(hX1) permits a court to impose a civil fine on anyone asserting an interest
in property which the court determines was frivolous.

The verified Claim and Answer must be filed with the Clerk of the Court, 333 Constitution
Ave., NW, Washington, DC 20001 , and copies of each served upon Assistant United
States Attorney Zia Faruqui, 555 4th Street, NW, Washington, DC 20530, or default and
forfeiture will be ordered. See, '18 U.S.C. S 983(aX XA) and Rule G(5) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

The government may also consider granting petitions for remission or mitigation, which
pardon all or part of the property from the forfeiture. A petition must include a description
of your interest in the property supported by documentation; include any facts you believe
justify the return of the property; and be signed under oath, subject to the penalty of
perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
28 U.S.C. Section 1746. For the regulations pertaining to remission or mitigation of the
forfeiture, see 28 C.F.R. Sections 9.'l - 9.9. The criteria for remission of the forfeiture are
found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
be filed online or in writing. You should file a petition not later than '1 1:59 PM EST 30 days
after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
httos://www.forfeiture.oov/FilinqPetition. htm website provides access to a standard petition
form that may be mailed and the link to file a petition online. lf you cannot find the desired
assets online, you must file your petition in writing by sending it to Assistant United States
Attorney Zia Faruqui, 555 4th Street, NW, Washington, DC 20530. This website provides
answers to frequently asked questions (FAQs) about filing a petition. You may file both a
verified claim with the court and a petition for remission or mitigation.
          Case 1:18-cv-02746-RC Document 10 Filed 03/11/19 Page 4 of 4



                                  Advertisement Certification Report


The Notice of Publication was available on the  U4 A4lOIEilgICjgy web site for at least 18 hours per day
between December 31 , 2018 and January 29,2019. Below is a summary report that identifies the uptime
for each day within the publication period and reports the resulls of the web monitoring system's daily
check that verifies that the advertisement was available each day.

U.S. v. U.S. v. S599,930.00 of funds et al

Court Case No:               1:18-CV-002746
For Asset lD(s):             See Attached Advertisement Copy

    Conaecutive         Dato Advenisement           Total HouG Web Sito             Verification that
    Calendar Day          Appoared on the           was Available durlng             Advertisement
       Count                 Web Site                   Calendar &y                existad on W€b Site
         1                  12t31t20't8                     24.O                         Verified
         2                  01t01t2019                      24.0                         Verified
         3                  01t02t2019                      24.0                         Verified
         4                  01to3t2019                      24.0                         Verified
         5                  01104t2019                      24.0                         Verified
         6                  0110512019                      24.0                         Verified
         7                  01t06t2019                      24.0                         Verified
         I                  0110712019                      24.0                         Verified
         9                  01t08t2019                      24.0                         Verified
        10                  01t09t2019                      24.O                         Verified
        11                  01t10t2019                      24.0                         Verified
        12                  01t11t2019                      24.0                         Verifled
        13                  01t12t2019                      24.0                         Verified
        14                  o1t13t2019                      24.0                         Verified
        15                  o1t14t2019                      24.0                         Verifled
        16                  01t15t2019                      24.0                         Verified
        17                  01t16t2019                      24.0                         Verified
        18                  01t17t2019                      24.0                         Verified
        19                  01t1812019                      24.0                         Verified
        20                  01t19t2019                      24.0                         Verifled
        21                  01t20t2019                      24.O                         Verified
        22                  01t21t20'19                     24.0                         Verified
                            01t22t2019                      24.0                         Verified
        24                  01123t2019                      24.0                         Verified
        1q                  01124t2019                      24.0                         Verifieii
                            01t25t2019                      24.0                         Verified
        27                  01t26t2019                      24.0                         Verified
        28                  01127t2019                     z4n                           Verified
        29                  01128/2019                     24.0                          Verified
        30                  01t29t2019                     240                           Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed
